Citation Nr: 0720037	
Decision Date: 07/03/07    Archive Date: 07/13/07

DOCKET NO.  97-26 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an increased initial rating for left knee 
instability, evaluated as noncompensable from February 18, 
1996 to April 28, 2000, and 10 percent disabling effective 
April 29, 2000.


REPRESENTATION

The veteran represented by:  The American Legion


WITNESSES AT HEARINGS ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel
INTRODUCTION

The veteran served on active duty in the military from June 
1979 to February 1996.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a July 1996 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which, 
in pertinent part, granted service connection for left knee 
status post anterior cruciate ligament (ACL) repair with a 
noncompensable evaluation.  

In June 1997, the case was transferred to the RO in 
Huntington, West Virginia.  In October1997, the veteran 
testified before a Hearing Officer at the RO.  In July 1999, 
he testified at another hearing before a Veteran Law Judge of 
the Board.  Pursuant to 38 C.F.R. § 20.707 (2006), the 
Veterans Law Judge who conducts a hearing shall participate 
in making the final determination of the claim.  An August 
2002 letter informed the veteran that the Veterans Law Judge 
who conducted the July 1999 hearing was no longer employed by 
the Board and that he had the opportunity to have another 
hearing if he wanted one.  He was instructed to respond to 
the letter within 30 days and informed that if he failed to 
respond, the Board would assume he did not want another 
hearing.  He did not respond.  

In October 1999, the Board remanded this issue for additional 
evidentiary development.  In an October 2001 rating decision, 
the RO increased the rating for the veteran's left knee, 
status post meniscectomy, from 0 to 10 percent, on the basis 
of instability or subluxation.  The RO also granted service 
connection for ACL tear with give way, left knee, evaluated 
on the basis of limitation of motion, and assigned a 
noncompensable rating from February 18, 1996 to April 28, 
2000, and a 10 percent rating from April 29, 2000, 
thereafter.

In September 2003, the Board remanded the issue for 
additional development.  In an April 2005 rating decision the 
RO increased the rating for the veteran's left knee, status 
post meniscectomy, from 10 to 30 percent, effective from 
February 18, 1996.  In a June 2006 decision, the Board denied 
an initial evaluation in excess of 30 percent for the 
veteran's left knee, status post meniscectomy.  In that same 
June 2006 decision, the Board remanded the claim for an 
increased initial rating for instability of the left knee.  


FINDINGS OF FACT

1.  Prior to the July 12, 1999 Board hearing, the evidence 
does not indicate the veteran had left knee instability.  

2.  Since July 12, 1999, the veteran has had mild instability 
of the left knee.  


CONCLUSIONS OF LAW

1.  The criteria are not met for a compensable initial rating 
prior to July 12, 1999, for left knee instability.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
4.1, 4.3, 4.7, 4.10, 4.71a, Diagnostic Code (DC) 5257 (2006).

2.  The criteria are met for a 10 percent initial rating, but 
no higher, effective from July 12, 1999, for left knee 
instability.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 
38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.71a, DC 5257.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VCAA and implementing regulations impose obligations on 
VA to provide claimants with notice and assistance.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2007); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2006).  

Pursuant to the VCAA, upon receipt of complete or 
substantially complete application for benefits, and prior to 
an initial unfavorable decision, VA must:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Pelegrini v. 
Principi, 18 Vet. App. 112, 120-121 (2004) (Pelegrini II).  

Further, the U.S. Court of Appeals for Veterans Claims 
(Court) has held that the VCAA applies "generally to all 
five elements of a claim for service connection": (1) 
veteran status; (2) existence of a disability; (3) service 
connection of the disability; (4) degree of disability; and 
(5) effective date of the disability).  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 487 (2006).

With regard to the veteran's claim for service connection for 
a left knee disability, the RO granted this claim in the June 
1996 rating decision and he filed a notice of disagreement 
(NOD) with the initial rating assigned.  The RO granted a 
separate rating for left knee instability and he continued 
with the appeal.  Since the claim was more than 
substantiated, VCAA notice was no longer required.  See 
Dunlap v. Nicholson, No. 03-320, slip op. at 6 (Vet. App. 
Mar. 22, 2007), see also, Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007) (an NOD is not considered a claim for 
benefits triggering § 5103(a) notification).  

Notwithstanding the foregoing, the veteran was sent VCAA 
notice letters in March 2004 and June 2006.  The letters 
provided him with notice of the evidence necessary to support 
his claim for a higher initial rating that was not on record 
at the time the letters were issued, the evidence VA would 
assist him in obtaining, and the evidence it was expected 
that he would provide.  Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 
(2002).  The letters also specifically requested that he 
submit any evidence in his possession pertaining to his 
claim.  Thus, the content of the letters provided 
satisfactory VCAA notice in accordance with § 5103(a) and 
§ 3.159(b)(1) as specified in Pelegrini II.  The June 2006 
letter also provided notice on the rating and effective date 
elements.

The Court also has held that content-complying VCAA notice 
must be provided prior to an initial unfavorable decision by 
the RO.  Pelegrini II, 18 Vet. App. at 120.  In this case, 
notice as to the initial rating element of the veteran's 
claim was provided after the initial decision.  Assuming 
arguendo that such notice was required, the timing deficiency 
was cured by readjudication of the claims in a February 2007 
supplemental statement of the case (SSOC).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

In developing his claim, the RO obtained the veteran's 
service medical records (SMRs), and VA treatment records.  In 
addition, VA examinations were provided in April 1996, 
September 1997, April 2000, and April 2004, and a VA medical 
opinion was obtained in July 2006.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  There is no reported evidence that 
has not been obtained.

No further development is required to comply with the 
provisions of the VCAA or the implementing regulations.  
Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  
Accordingly, the Board will address the merits of the claim.

Governing Statutes and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings that is based as far as practical on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Not all cases will show all of the 
findings for a specific rating, especially in the more fully 
described grades of disabilities, but the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  38 C.F.R. §§ 4.7, 4.21.  
All reasonable doubt is resolved in the veteran's favor.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  In assessing the 
degree of disability of a service-connected condition, the 
disorder and reports of rating examinations are to be viewed 
in relation to the whole history.  38 C.F.R. §§ 4.1, 4.2; see 
also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Consideration of factors that are wholly outside the rating 
criteria provided by regulation is error.  Massey v. Brown, 7 
Vet. App. 204, 208 (1994) (citing Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992)).  

When, as here, the veteran timely appeals the rating 
initially assigned for his disability, VA must consider his 
claim in this context.  And this includes determining 
whether he is entitled to a "staged" rating to compensate him 
for times since the effective date of his award when his 
disability may have been more severe than at other times 
during the course of his appeal.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment.  DeLuca 
v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 
10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2005).  

Recurrent subluxation or lateral instability of the knee is 
evaluated under DC 5257.  38 C.F.R. § 4.71a, DC 5257.  Slight 
subluxation or instability warrants a 10 percent rating, 
moderate, a 20 percent rating; and severe, a 30 percent 
rating.  This code does not involve limitation of motion.  
Hence, the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59 are 
not for consideration.  Johnson v. Brown, 9 Vet. App. 7, 11 
(1996). 

As noted, the Board has previously decided the proper 
evaluation for the aspects of the left knee disability 
manifested by limitation of motion.

An extraschedular evaluation will be assigned if the case 
presents an unusual or exceptional disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization such as to render 
impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).  


Legal Analysis

During his military service, the veteran complained of left 
knee pain and was diagnosed with a tear of the anterior ACL.  
In February 1991, he underwent surgery to repair the ACL and 
a partial meniscectomy.  As mentioned, in a July 1996 rating 
decision, the RO granted service connection for residuals of 
the surgery.

The report of an April 1996 VA examination is unremarkable 
for any complaints or findings regarding the veteran's left 
knee.  

The report of the September 1997 VA examination indicates he 
complained of pain in his left knee, but did not mention any 
instability.  On objective physical examination, Varus and 
Valgus, Lachman, Drawer, and McMurray tests were all normal.  
Varus and Valgus Stress tests are used to determine whether 
there is lateral or medial displacement or laxity in the 
knee.  The Lachman and Drawer tests are specifically used to 
indicate problems with the ACL.  The McMurray test is used to 
indicate whether there is a torn meniscus.  

At the October 1997 hearing, the veteran complained of pain 
and swelling in his left knee (see Hearing Tr., pg. 3).  He 
also complained of a lack of endurance.  When asked whether 
his knee ever gave way, he said he would not call it "going 
out", but the pain did become so severe that he could not 
use it.  

At the July 1999 Board hearing, he was asked whether his 
knees ever buckled or gave way causing him to fall (see 
Hearing Tr., pg. 18).  He said his left knee became very weak 
and felt loose and that it had buckled and given out.  When 
asked how often this occurred, he said it did not happen 
often.  His wife said it happened twice a week.  The veteran 
agreed.

A June 1999 VA orthopedic consultation noted that an MRI 
revealed no evidence of a new ACL tear and that the left knee 
appeared quite normal.  

The report of an April 2000 VA examination, however, 
indicates Lachman and interior drawer signs were positive.  
As mentioned, these tests are indicative of an ACL tear or 
some laxity in the ligament.  McMurray test was normal.  The 
report of the April 2004 VA examination also indicates 
Lachman and Drawer tests were positive.

In June 2006, the Board remanded the claim to obtain a VA 
medical opinion as to the severity of the veteran's left knee 
instability.  As noted in the reports of the April 2000 and 
April 2004 VA examinations, there was positive objective 
evidence of instability, but the examiners did not indicate 
whether it was mild, moderate or severe.  In July 2006, the 
VA examiner who examined the veteran in April 2004 provided 
an addendum to that report indicating that the veteran had a 
chronic ACL tear with mild laxity in the left knee.

Prior to the April 29, 2000 VA examination, the veteran's 
left knee instability has been rated as noncompensable.  The 
April 29, 2000 VA examination is the first objective evidence 
of instability.  As mentioned, the September 1997 VA 
examination did not note any instability and he did not 
complain of instability at the October 1997 hearing.  

At the July 1999 Board hearing, however, he did state that 
his left knee buckled and his wife testified that his left 
knee gave way twice a week.  This is the first subjective 
indication of instability in the left knee, which was later 
objectively confirmed.  For these reasons, especially when 
resolving all benefit of the doubt in the veteran's favor, 
the Board finds that a 10 percent rating is warranted as of 
the date of the Board hearing when he first reported 
instability.  Therefore, a 10 percent rating is granted from 
July 12, 1999, rather than from April 29, 2000.

A rating higher than 10 percent is not warranted because the 
evidence does not indicate left knee instability is more than 
mild in nature.  The April 2004 VA examiner specifically 
opined that the laxity was mild.  Furthermore, VA treatment 
records are unremarkable for any complaints of instability of 
the left knee or any falls.

In this case, there is no showing that the veteran's service-
connected disability presents such an exceptional or unusual 
disability picture so as to warrant the assignment of an 
initial rating on an extraschedular basis. See 38 C.F.R. § 
3.321.  The evidence also does not show frequent periods of 
hospitalization, marked interference with employment, or 
other evidence that would render impractical the application 
of the regular schedular standards. 

The degrees of disability specified under the rating schedule 
are generally considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.2.  In the absence of evidence 
of exceptional factors for an extra-schedular rating under 38 
C.F.R. § 3.321(b)(1), the Board is not required to remand the 
claim for consideration of an extraschedular rating.  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).
  
For these reasons, a 10 percent rating for left knee 
instability is granted effective July 12, 1999.  The claim 
for a compensable rating prior to July 12, 1999, and a rating 
higher than 10 percent as of July 12, 1999, for left knee 
instability, must be denied because the preponderance of the 
evidence is unfavorable-meaning there is no reasonable doubt 
to resolve in the veteran's favor.  38 U.S.C.A. § 5107(b); 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

A 10 percent rating is granted for left knee instability 
effective July 12, 1999, subject to the laws and regulations 
governing the payment of VA compensation.

The claim for a compensable initial rating prior to July 17, 
1999, and an initial rating higher than 10 percent as of July 
17, 1999, for left knee instability, is denied.  


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


